Judgment unanimously affirmed. Memorandum: We reject petitioner’s argument that Supreme Court, Oneida County, lacked *1071subject matter jurisdiction to entertain petitioner’s motion to hold respondents in contempt for failure to comply with an order of Supreme Court, Dutchess County. Supreme Court is a court possessing State-wide jurisdiction and is competent to entertain a motion no matter where the underlying action is pending. The proper venue for the return of the motion would have been in Dutchess County; nevertheless, any objection petitioner may have had to the court’s hearing of the motion was waived because he did not timely object (see, Cwick v City of Rochester, 54 AD2d 1078, 1079). We have examined the other issues raised by petitioner and we find them lacking in merit. (Appeal from Judgment of Supreme Court, Oneida County, Tenney, J. — Article 78.) Present — Denman, J. P., Boomer, Pine, Lawton and Davis, JJ.